Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 12, 2014

                                    No. 04-14-00192-CV

       IN THE INTEREST OF S.L., J.L., G.L., G.S., A.S., AND G.S., CHILDREN,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01014
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellant's agreed first motion to extend time to file brief is hereby GRANTED.
Appellant's brief is due on or before May 27, 2014. Because this is an accelerated appeal from
an order terminating parental rights, no further extensions of time will be granted.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court